DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art Talvitie et al. (Pub No. US 2021/0232337) teaches: “the hardware security module may be configured to start in the secure state after the device is reset.  This can allow the device to build a chain of trust or secure processor execution after each reset.  Software (e.g. firmware) in the memory of the device may then cause the processor to instruct the hardware security module to switch to the non-secure state, at an appropriate point after reset.  The first switch to the non-secure state after reset may be performed by boot code that is executed after every reset. 
Prior art Dellow (Pub NO. US 2008/0086629) teaches: A secondary boot code may be copied to memory during execution of a primary  boot code, and executing the copied secondary boot code after completion of execution of said primary boot code.  Access to the primary and said secondary boot code may be restricted during execution of the primary boot code and the copied secondary boot code.  The copied secondary boot code may be verified after the secondary boot code is copied to the memory.  Access to the primary boot code may be blocked or barred during execution of the copied secondary boot code.  Access to the secondary boot code may also be blocked or barred after completion of execution of the copied secondary boot code.
Prior art Grieco et al. (Pub NO. Us 2015/0113258) teaches a trusted processor is pre-booted using a secure pre-boot loader integrated with the trusted processor.  The trusted processor verifies whether an external boot loader is valid, and when valid, the trusted processor is booted using the external boot loader, thereby enabling trusted operation of the trusted processor.  The trusted processor verifies whether a firmware image for a field programmable device is valid, and when valid, a firmware image loading process for the field programmable device 
Prior art Waris (Pub NO. US 2007/0179907) teaches securing the boot phase of a computing system implemented as a distributed architecture device can be performed by a system or method that uses hash functions and public key infrastructure (PKI) to verify the authenticity of modular subsystems.  The modular subsystems can verify each other's authenticity, and can prevent unauthorized components from being inserted into the system when the system is without power.
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests –  “wherein in response to execution of the current boot code being completed, the authority-control circuit sets the setting values of the functions in a second function set corresponding to a next boot code in the chain of trust, sends an authority-control signal to control the peripheral apparatuses corresponding to the second function set according to the setting values of the functions in the second function set, and sets a boot flag corresponding to the next boot code in the authority-control circuit to control the processor to execute the next boot code, wherein the first function set is different from the second function set.”- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-12 indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186